Citation Nr: 1143851	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen legal entitlement to VA benefits, including whether the character of service represents a bar to payment of VA disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant had active service from July 1972 to November 1978 from which he was discharged under other than honorable conditions for the good of the service.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the RO in Waco, Texas.


FINDINGS OF FACT

1.  In an unappealed November 1978 decision, the RO denied legal entitlement to VA disability benefits. 

2.  The evidence associated with the claims file subsequent to the November 1978 decision is either cumulative or redundant of evidence previously of record, or to the extent that it relates to an unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening of legal entitlement to VA disability benefits are not met.  38 U.S.C.A. § 5108, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on the character of the appellant's service.  The appellant has been notified of the basis of the denial of his claim, i.e., that the character of his service represents a bar to payment of VA disability compensation benefits.  As there is no factual dispute, the VCAA is inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (CAVC) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In this case, a February 2009 notice letter advised the appellant that his service had been categorized as other than honorable.  While the letter did not explicitly address the fact that the claim had previously been denied or provide the definitions of new and material evidence, there is no prejudice in this case as the basis for the prior denial was that the appellant did not have qualifying service, and the letter did inform him of this fact.  

Moreover, he has shown that he has actual knowledge of what is required to reopen his claim and establish eligibility for VA disability benefits.  The appellant has submitted written argument that indicates he is aware that the reason for the denial of his claim pertains to the character of his service.  The CAVC has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the appellant's specific statements regarding his claim, the Board finds that the appellant has demonstrated actual knowledge of the information and evidence needed to reopen and substantiate the claim.  

Application to Reopen

In a November 1978 decision, the RO initially determined that the appellant's character of service was a bar to VA disability compensation benefits.  At the time of the November 1978 decision, the evidence of record consisted of the appellant's service records and his written assertions.  The service records demonstrated that the appellant was discharged under conditions other than honorable for the good of the service, and this was found to be a statutory or regulatory bar to receipt of VA disability compensation benefits.  As the appellant did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2011)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Here, while the appellant submitted copies of his service treatment records which were not of record at the time of the November 1978 decision, these are not relevant as they do not pertain to the basis of the previous denial, which was entirely based on the character of his service.  Accordingly, reconsideration under 38 C.F.R. § 3.156(c) is not warranted.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  Here, no evidence was received within a year of the November 1978 denial.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim before the claim can be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In October 2008, the appellant applied to have the previously denied claim reopened.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The only evidence received since the November 1978 decision consists of written correspondence between the appellant and the RO regarding the claim, and additional duplicate copies of service personnel records which had already been considered in November 1978.  The duplicate copies of previously submitted records are cumulative and redundant of evidence previously of record.  The remaining additional evidence is nonprobative of qualifying service.  In particular, regarding the criteria for determining whether the character of service represents a bar to payment of VA disability compensation benefits, the Veteran has neither asserted nor identified evidence indicating that he may have been insane at the time he committed the offenses which resulted in his other than honorable and for the good of the service discharge; therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has not been received or identified.  

The Board acknowledges the appellant's assertion that he did not receive a dishonorable discharge and, therefore, he is not precluded from VA benefits under 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  However, this is not the stated basis for the RO's denial in November 1978.  The basis for denial was that the discharge for the good of the service constitutes a statutory bar under 38 U.S.C.A. § 5303(a).  

Under these circumstances, the Board must find that new and material evidence to reopen whether the character of service represents a bar to payment of VA disability compensation benefits has not been received.  As such, the November 1978 

decision remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen legal entitlement to VA benefits, including
whether the character of service represents a bar to payment of VA disability compensation benefits, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


